DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 28 January 2021, has been reviewed and entered.  Claims 1, 11, 21, and 23-26 are amended, claims 2, 3, 6, 12, 13, and 16 are canceled, and claim 27 is added, leaving claims 1, 4, 5, 8-11, 14, 15, and 17-27 pending.  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 8-11, 14, 15, and 17-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103

Claims 1, 4, 7-11, 14, 17-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diakite (US 2015/0074866) in view of Sunkara (US 20070129524 A1).

As to claim 1, Diakite discloses an article for securing a mouth piece (pocket, title, intended to secure “personal items” as disclosed in pp 0033, and as a mouth piece is a personal item, the pocket is capable of securing a mouth piece), comprising: a first sheet of plastic or textile material (one of the “two juxtaposed sheets of material,” pp 0034; and pp 0034, 0036, and 0037 disclose specific plastic or textile materials, and pp 0041 discloses the pocket 32 is “composed of compression fabric material”) having an outer surface with one or more fastening components (pp 0039 discloses sewing, and sewing necessarily comprises stitches which may be considered one or more fastening “components,” it is noted that pp 0029 of the present specification discloses sewing with “weaker… thread” allows the article to be sewn onto clothing and ripped off without causing damage or injury) to removably couple the article to clothing or sporting equipment worn or carried by a person during physical activity such that the article will decouple from the clothing or sporting equipment without damaging the clothing or sporting equipment (capable of removably coupling, as stitches may be cut and removed to free the article/ pocket from the clothing or equipment to which it is stitched, or by using “weaker sewing thread” and being ripped off as Applicant discloses in pp 0029); and a second sheet of plastic or textile material positioned adjacent to the first 
Diakite does not disclose the first sheet is non-porous to prevent sweat from wicking through the clothing or sporting equipment and entering into the interior portion of the article through the first sheet, and wherein the second sheet is a breathable material configured to wick saliva out of the interior portion of the pouch.  

It is also noted that Applicant describes the function of the material but the claims and disclosure are silent as to what material(s) have the claimed function.
Sunkara teaches a similar sheet (films,pp 0083) including sheets (“fabrics,” pp 0083) that are elastically deformable (“elastic,” pp 0083), non-porous (“non-porous membranes,” pp 0083), and breathable (“breathable properties,” pp 0083).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the material of Diakite to be non-porous and breathable, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the material of Diakite to be non-porous and breathable to protect the item in the pocket from the wearer’s perspiration while improving wearer comfort by not inhibiting air flow through the pocket to the wearer’s body.

As to claim 4, Diakite as modified discloses the article of claim 1, wherein at least the second sheet is non- porous to prevent dirt or other materials from entering the 

As to claim 7, Diakite as modified discloses the article of claim 1, wherein the elastically deformable material of the first and/or second sheet compresses to close the opening of the pouch when the article is not in use (capable of compressing, Diakite discloses compression material in pp 0034, and the ability to compress is a known function of compression material).  

As to claim 8, Diakite as modified discloses the article of claim 1, wherein the interior portion is dimensioned to accommodate the entire mouth piece when the elastically deformable first and/or second sheet is expanded (capable of accommodating such as when the mouth piece is similarly sized or smaller than the perimeter of the Diakite pocket 32, capable of expanding, Diakite discloses compression material in pp 0034, and the ability to expand is a known function of compression material).  

As to claim 9, Diakite as modified discloses the article of claim 8, wherein the elastically deformable first and/or second sheet compresses to close the opening of the pouch, thereby fully enclosing the mouth piece within the interior portion (capable of compressing, Diakite discloses compression material in pp 0034, and the ability to compress is a known function of compression material).  

As to claim 10, Diakite as modified does not disclose the article of claim 1, further including an elastic element positioned about and configured to close the opening of the pouch.  
Diakite does disclose a number of closure elements positioned about and configured to close the opening in pp 0035; therefore, elements are within the scope of the Diakite reference even though Diakite does not specifically recite an element is elastic.  Furthemore, Diakite discloses other elastic elements in pp 0034, just not that they are positioned about and configured to close the opening, so elastic elements are also within the scope of the Diakite reference.
It is known in the art that various types of fastening mechanisms are functionally equivalent.  Hook and loop, button and buttonhole, hook and catch, snaps, elastic, zippers, and adhesive are a few examples.  These fasteners may be used interchangeably depending upon the desired aesthetic effect.  Further, the specification does not give an indication of why the elastic element would be desirable over another fastener type.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the fasteners of Diakite to include “an elastic element” for the purpose of allowing the component parts of the pocket to stretch together without a single component such as the fastener limiting the ability of the pocket or garment to stretch.


Diakite does not disclose the sheet is a breathable material configured to wick saliva out of the interior portion of the pocket.  
It is noted that Applicant describes the function of the material but the claims and disclosure are silent as to what material(s) have the claimed function.
Sunkara teaches a similar sheet (films,pp 0083) including sheets (“fabrics,” pp 0083) that are elastically deformable (“elastic,” pp 0083), non-porous (“non-porous membranes,” pp 0083), and breathable (“breathable properties,” pp 0083) and is capable of wicking saliva (because the material has the same properties as the claimed material, it is expected to function in the same manner, to include wicking).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the material of Diakite to be non-porous and breathable, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the material of Diakite to be non-porous and breathable to protect the item in the pocket from the wearer’s perspiration while improving wearer comfort by not inhibiting air flow through the pocket to the wearer’s body.



As to claim 17, Diakite as modified discloses . (Previously Presented) The article of claim 11, wherein the elastically deformable sheet compresses to close the opening of the pocket when the article is not in use (capable of compressing, Diakite discloses compression material in pp 0034, and the ability to compress is a known function of compression material).  

As to claim 18, Diakite as modified discloses the article of claim 1 1, wherein the interior portion is dimensioned to accommodate the entire mouth piece when the elastically deformable sheet is expanded (capable of accommodating such as when the mouth piece is similarly sized or smaller than the perimeter of the Diakite pocket 32, capable of expanding, Diakite discloses compression material in pp 0034, and the ability to expand is a known function of compression material).  

As to claim 19, Diakite as modified discloses the article of claim 18, wherein the elastically deformable sheet compresses to close the opening of the pocket, thereby fully enclosing the mouth piece within the interior portion (capable of compressing, 

As to claim 20, Diakite as modified does not disclose the article of claim 11, further including an elastic element positioned about and configured to close the opening of the pocket.  
Diakite does disclose a number of closure elements positioned about and configured to close the opening in pp 0035; therefore, elements are within the scope of the Diakite reference even though Diakite does not specifically recite an element is elastic.  Furthemore, Diakite discloses other elastic elements in pp 0034, just not that they are positioned about and configured to close the opening, so elastic elements are also within the scope of the Diakite reference.
It is known in the art that various types of fastening mechanisms are functionally equivalent.  Hook and loop, button and buttonhole, hook and catch, snaps, elastic, zippers, and adhesive are a few examples.  These fasteners may be used interchangeably depending upon the desired aesthetic effect.  Further, the specification does not give an indication of why the elastic element would be desirable over another fastener type.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the fasteners of Diakite to include “an elastic element” for the purpose of allowing the component parts of the pocket to stretch together without a single component such as the fastener limiting the ability of the pocket or garment to stretch.

As to claim 21, Diakite as modified discloses the article of claim 1, wherein the pouch is sized and dimensioned to receive and envelope securely around a single mouth piece (capable of receiving and enveloping securely around the mouthpiece, such as a mouthpiece that has similar or smaller dimensions than the perimeter of the pocket 32).  

As to claim 22, Diakite as modified does not disclose the article of claim 1, wherein the pouch is about 3.5" by 3.5".  
It is noted that relative to the electronic device in fig 1 and the garment in fig 2, Diakite’s pouch appears to be about 3.5” x 3.5”, even though Diakite does not expressly disclose the dimensions.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the pouch is about 3.5" by 3.5", since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the pouch is about 3.5" by 3.5", for the purpose of carrying hand held electronic devices and other personal items (Diakite pp 0033).

As to claim 23, Diakite as modified discloses the article of claim 1, wherein the pouch is positioned such that a wearer can look downward into the opening of the 

As to claim 24, Diakite as modified discloses the article of claim 1, wherein the pouch is formed by the outer margin creating a single opening and an interior portion (Diakite pp 0034).   

As to claim 25, Diakite as modified discloses the article of claim 1, wherein an outer surface of the first sheet is positioned against the clothing and an the inner surface of the first sheet is flush against the second sheet (Diakite fig 2 and pp 0039).  

As to claim 26, Diakite as modified discloses the article of claim 11, wherein the sheet of plastic or textile material is joined to the surface of the clothing or sporting equipment along side and bottom portions of the outer margin of the pocket (pp 0034 or 0040).  

As to claim 27, Diakite as modified discloses the article of claim 1, wherein the first sheet and the second sheet are joined along side and bottom portions of the outer margin of the pouch (Diakite pp 0034).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diakite (US 2015/0074866) in view of Sunkara (US 20070129524 A1) as applied to claim 1 or 11 above and further in view of Dorn (US 2016/0165981).

As to claim 5, Diakite does not disclose the article of claim 1, further including an anti-microbial liner or coating positioned about the interior portion of the pouch.  
Diakite does disclose a liner positioned about the interior portion of the pouch (“lining in the interior volume,” pp 0036).  Therefore, it is within the scope of the Diakite reference to provide a lining, and the only difference is that Diakite discloses the lining has waterproof properties and claim 5 recites anti-microbial properties.
Dorn teaches a similar article (pocket, title) including a pocket lined with an antimicrobial material (claim 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Diakite’s lining to be anti-microbial, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Diakite’s lining to be anti-microbial, for the purpose of minimizing the spread of bacteria.

As to claim 15, Diakite does not disclose the article of claim 11, further including an anti-microbial liner or coating positioned about the interior portion of the pocket.  

Dorn teaches a similar article (pocket, title) including a pocket lined with an antimicrobial material (claim 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Diakite’s lining to be anti-microbial, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Diakite’s lining to be anti-microbial, for the purpose of minimizing the spread of bacteria.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732